

114 S1186 IS: Move America Act of 2015
U.S. Senate
2015-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1186IN THE SENATE OF THE UNITED STATESMay 4, 2015Mr. Wyden (for himself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for Move America bonds and to allow such
			 bonds to be converted into tax credits to support public-private
			 partnerships.
	
 1.Short titleThis Act may be cited as the Move America Act of 2015. 2.Move America Bond (a)In general (1)Move America bondsSubpart A of part IV of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 142 the following new section:
					
						142A.Move America bonds
							(a)In general
 (1)Treatment as exempt facility bondExcept as otherwise provided in this section, a Move America bond shall be treated for purposes of this part as an exempt facility bond.
								(2)Exceptions
 (A)No government ownership requirementParagraph (1) of section 142(b) shall not apply to any Move America bond. (B)Special rules for high-speed rail bondsParagraphs (2) and (3) of section 142(i) shall not apply to any Move America bond described in subsection (b)(4).
 (C)Special rules for highway and surface transportation facilitiesParagraphs (2), (3), and (4) of section 142(m) shall not apply to any Move America bond described in subsection (b)(5).
 (b)Move America bondFor purposes of this part, the term Move America bond means any bond issued as part of an issue 95 percent or more of the net proceeds of which are used to provide—
 (1)airports, (2)docks and wharves, including—
 (A)waterborne mooring infrastructure, (B)dredging in connection with a dock or wharf, and
 (C)any associated rail and road infrastructure for the purpose of integrating modes of transportation, (3)mass commuting facilities,
 (4)railroads (as defined in section 20102 of title 49, United States Code) and any associated rail and road infrastructure for the purpose of integrating modes of transportation,
 (5)any— (A)surface transportation project which is eligible for Federal assistance under title 23, United States Code (as in effect on the date of the enactment of this section),
 (B)project for an international bridge or tunnel for which an international entity authorized under Federal or State law is responsible and which is eligible Federal assistance under title 23, United States Code (as so in effect), or
 (C)facility for the transfer of freight from truck to rail or rail to truck (including any temporary storage facilities directly related to such transfers) which is eligible for Federal assistance under either title 23 or title 49, United States Code (as so in effect),
 (6)flood diversions, or (7)inland waterways, including construction and rehabilitation expenditures for navigation on any inland or intracoastal waterways of the United States (within the meaning of section 4042(d)(2)).
 (c)Flood diversionsFor purposes of this section, the term flood diversion means any flood damage risk reduction project authorized under any Act for authorizing water resources development projects.
							(d)Move America volume cap
 (1)In generalThe aggregate face amount of Move America bonds issued pursuant to an issue, when added to the aggregate face amount of Move America bonds previously issued by the issuing authority during the calendar year, shall not exceed such issuing authority's Move America volume cap for such year.
 (2)Move America volume capFor purposes of this subsection— (A)In generalThe Move America volume cap shall be 50 percent of the State ceiling under section 146(d) for such State for such year.
 (B)Allocation of volume capEach State may allocate the Move America volume cap of such State among governmental units (or other authorities) in such State having authority to issue private activity bonds.
									(3)Carryforwards
 (A)In generalIf— (i)an issuing authority's Move America volume cap, exceeds
 (ii)the aggregate amount of Move America bonds issued during such calendar year by such authority, any Move America bond issued by such authority during the 3-calendar-year period following such calendar year shall not be taken into account under paragraph (1) to the extent the amount of such bonds does not exceed the amount of such excess. Any excesses arising under this paragraph shall be used under this paragraph in the order of calendar years in which the excesses arose.(B)Reallocation of unused carryforwards (i)In generalThe Move America volume cap under paragraph (2)(A) for any State for any calendar year shall be increased by any amount allocated to such State by the Secretary under clause (ii).
 (ii)ReallocationThe Secretary shall allocate to each qualified State for any calendar year an amount which bears the same ratio to the aggregate unused carryforward amounts of all issuing authorities in all States for such calendar year as the qualified State's population for the calendar year bears to the population of all qualified States for the calendar year. For purposes of the preceding sentence, population shall be determined in accordance with section 146(j).
 (iii)Qualified StateFor purposes of this subparagraph, the term qualified State means, with respect to a calendar year, any State— (I)which allocated its entire Move America volume cap for the preceding calendar year, and
 (II)for which a request is made (not later than May 1 of the calendar year) to receive an allocation under clause (ii).
 (iv)Unused carryforward amountFor purposes of this paragraph, the term unused carryforward amount means, with respect to any issuing authority for any calendar year, the excess of— (I)the amount of the excess described in subparagraph (A) for the fourth preceding calendar year, over
 (II)the amount of bonds issued by such issuing authority to which subparagraph (A) applied during the 3 preceding calendar years.
 (e)Applicability of certain federal lawsAn issue shall not be treated as an issue under subsection (b) unless the facility for which the proceeds of such issue are used would be subject to the requirements of any Federal law (including titles 23, 40, and 49 of the United States Code) which would otherwise apply to similar projects.
 (f)Special rule for environmental remediation costs for docks and wharvesFor purposes of this section, amounts used for working capital expenditures relating to environmental remediation required under State or Federal law at or near a facility described in subsection (b)(2) (including environmental remediation in the riverbed and land within or adjacent to the Federal navigation channel used to access such facility) shall be treated as an amount used to provide for such a facility.
 (g)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of this section, including regulations requiring States to report the amount of Move America volume cap of the State carried forward for any calendar year under subsection (d)(3)..
 (2)Conforming amendmentThe table of sections for subpart A of part IV of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 142 the following new item:
					Sec. 142A. Move America bonds..
				(b)Application of other private activity bond rules
 (1)Treatment under private activity bond volume capSubsection (g) of section 146 of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (3), by striking the period at the end of paragraph (4) and inserting , and, and by inserting after paragraph (4) the following new paragraph:  (5)any Move America bond..
 (2)Rule for facilities located outside the StateParagraph (2) of section 146(k) of the Internal Revenue Code of 1986 is amended by inserting or to any Move America bond after section 142(a). (3)Special rule on use for land acquisitionSubparagraph (A) of section 147(c)(1) of the Internal Revenue Code of 1986 is amended by inserting (50 percent in the case of any issue of Move America bonds) after 25 percent.
				(4)Special rules for rehabilitation expenditures
 (A)Inclusion of certain expendituresSubparagraph (B) of section 147(d)(3) of the Internal Revenue Code of 1986 is amended by inserting , except that, in the case of any Move America bond, such term shall include any expenditure described in clause (iii) or (v) thereof before the period at the end.
 (B)Period for expendituresSubparagraph (C) of section 147(d)(3) of such Code is amended by inserting (5 years, in the case of any Move America bond) after 2 years. (c)Treatment under the alternative minimum taxSubparagraph (C) of section 57(a)(5) of the Internal Revenue Code of 1986 is amended by adding at the end the following new clause:
				
 (vii)Exception for Move America bondsFor purposes of clause (i), the term private activity bond shall not include any Move America bond (as defined in section 142A).. (d)Effective dateThe amendments made by this section shall apply to obligations issued in calendar years beginning after the date of the enactment of this Act.
			3.Move America tax credits
 (a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					30E.Move America credit
 (a)Allowance of creditIn the case of a Move America credit certificate purchased by the taxpayer, there shall be allowed as a credit against the tax imposed by this chapter for any taxable year in the credit period an amount equal to 10 percent of the value of such certificate.
 (b)Credit periodFor purposes of this section, the term credit period means, with respect to any Move America credit certificate, the period of 10 taxable years beginning with the first taxable year that begins in the calendar year in which the qualified project to which such certificate relates is placed in service.
 (c)Move America credit certificateFor purposes of this section— (1)Move America credit certificateThe term Move America credit certificate means any certificate that—
 (A)is sold to the taxpayer under a qualified Move America credit program by a State or by a project sponsor to whom the State has allocated such certificate for sale under paragraph (2)(B)(ii)(I),
 (B)is designated by the State as relating to a qualified project, (C)the proceeds of the sale of which are used to finance the qualified project designated under subparagraph (B),
 (D)specifies— (i)the value of the certificate and the purchase price, and
 (ii)the qualified project to which it relates, (E)is sold no later than the end of the calendar year in which the project is placed in service, and
 (F)is in such form as the Secretary may prescribe. (2)Qualified Move America credit program (A)In generalThe term qualified Move America credit program means any program—
 (i)which is established by a State for any calendar year for which it is authorized to issue Move America bonds (as defined in section 145A),
 (ii)under which the State exchanges (in such manner as the Secretary may prescribe) an amount of the Move America bonds (as so defined) which it may otherwise issue during such calendar year for the ability to sell Move America credit certificates, and
 (iii)under which the State is obligated to repay to the Secretary an amount equal to the recapture amount, if applicable, with respect to any Move America credit certificate.
									(B)Allocation of certificates to project sponsors
 (i)In generalA State that has established a qualified Move America credit program under subparagraph (A) may allocate any Move America credit certificate that is eligible to be sold by such State to the project sponsor of the qualified project to which such certificate relates.
 (ii)Sale or useA project sponsor to whom any Move America certificate is allocated under clause (i) may— (I)sell such certificate, or
 (II)claim the credit under this section with respect to such certificate as if the project sponsor had purchased the certificate from the State.
										(3)Value
 (A)In generalThe aggregate value of the Move America credit certificates sold or allocated by a State in a calendar year shall equal 25 percent of the value of Move America bonds exchanged by the State under paragraph (2)(A)(ii).
 (B)Limitation relating to qualified project costThe aggregate value of the Move America credit certificates sold or allocated by a State and designated by the State as relating to any qualified project shall not exceed the lesser of—
 (i)20 percent of the estimated cost of the project, or (ii)50 percent of the total amount of private equity invested in the project.
 (4)Certificate nontransferableA Move America credit certificate, once purchased from a State or a project sponsor to whom the State has allocated such certificate for sale under paragraph (2)(B)(ii)(I), may not be sold or transferred to any other person.
 (d)Definitions and special rulesFor purposes of this section— (1)Qualified projectThe term qualified project means a project which—
 (A)would be subject to the same requirements of any Federal law (including titles 23, 40, and 49 of the United States Code) which would otherwise apply to similar projects, and
 (B)is for the construction of a facility described in section 142A(b), but only if such project, upon completion, will be generally available for public use.
								(2)Recapture amount
 (A)In generalIn the case of any Move America credit certificate, if the project to which the certificate is designated under subsection (c)(1)(B) as relating—
 (i)is never placed in service, or (ii)ceases to be a qualified project at any time during the credit period,
 the recapture amount is the amount determined under subparagraph (B).(B)Amount determinedThe amount determined under this subparagraph is— (i)in the case of a project to which subparagraph (A)(i) applies, the value of the Move America credit certificate, and
 (ii)in the case of a project to which subparagraph (A)(ii) applies, the product of— (I)an amount equal to 10 percent of the value of the Move America credit certificate, and
 (II)the number of calendar years in the credit period beginning with the calendar year in which the project ceases to be a qualified project.
 (3)Special rule for projects not placed in serviceFor purposes of subsection (a), if the project to which a Move America credit certificate is designated under subsection (c)(1)(B) as relating is never placed in service, the first taxable year that begins in the calendar year in which the State certifies (at such time and in such manner as may be prescribed by the Secretary) that the project will not be placed in service shall be treated as the year in which the project was placed in service.
							(e)Application with other credits
 (1)Business credit treated as part of general business creditExcept as provided in paragraph (2), the credit which would be allowed under subsection (a) for any taxable year (determined without regard to this subsection) shall be treated as a credit listed in section 38(b) for such taxable year (and not allowed under subsection (a)).
 (2)Personal creditFor purposes of this title, in the case of an individual, the credit allowed under subsection (a) for any taxable year shall be treated as a credit allowable under subpart A for such taxable year..
 (b)Credit made part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended— (1)by striking plus at the end of paragraph (35),
 (2)by striking the period at the end of paragraph (36) and inserting , plus, and (3)by adding at the end the following new paragraph:
					
 (37)the portion of the Move America credit to which section 30E(e)(1) applies.. (c)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
				Sec. 30E. Move America credit..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
 (e)ReportingA State that sells any Move America credit certificate shall report, at such time and in such manner as the Secretary of the Treasury shall require—
 (1)to the Secretary of the Treasury— (A)the value of the Move America bonds otherwise allowed to be issued by the State which are exchanged under section 30E(c)(2)(A)(ii) of the Internal Revenue Code of 1986 for the ability to sell such Move America credit certificates, and
 (B)the number of Move America credit certificates sold by the State or allocated to project sponsors, the value of each such certificate, and to whom it was sold (including the name of the purchaser and any other identifying information as the Secretary of the Treasury shall require), and
 (2)to the Secretary of the Treasury and the purchaser of any Move America credit certificate— (A)the placed in service date of the qualified project to which the certificate is designated under section 30E(c)(1)(B) of the Internal Revenue Code of 1986 as relating, or
 (B)that the State has made a certification under section 30E(d)(3) of such Code that such project will not be placed in service.
					For purposes of this subsection, any term used in this subsection that is also used in section 30E
			 or 142A of the Internal Revenue Code of 1986 has the same meaning as when
			 used in such section.